[DO NOT PUBLISH]

                      IN THE UNITED STATES COURT OF APPEALS

                                   FOR THE ELEVENTH CIRCUIT
                                    ________________________               FILED
                                                                  U.S. COURT OF APPEALS
                                            No. 11-11170            ELEVENTH CIRCUIT
                                        Non-Argument Calendar        FEBRUARY 6, 2012
                                      ________________________           JOHN LEY
                                                                          CLERK
                               D.C. Docket No. 2:09-cv-00298-WS-N



LINDA MENDENHALL,
STANFORD MENDENHALL,
AMAZING GRACE BED & BREAKFAST,

llllllllllllllllllllllllllllllllllllllll                         Plaintiffs - Appellants,

                                                 versus

MAYOR HENRIETTA BLACKMUN,
ANDREW CROMER,
CITY OF CAMDEN, AL,
CITY OF CAMDEN ZONING BOARD,

llllllllllllllllllllllllllllllllllllllll                         Defendants - Appellees.

                                     ________________________

                           Appeal from the United States District Court
                              for the Southern District of Alabama
                                  ________________________

                                           (February 6, 2012)

Before MARCUS, WILSON and BLACK, Circuit Judges.
PER CURIAM:

        Plaintiffs Linda Mendenhall, Stanford Mendenhall, and Amazing Grace Bed

& Breakfast (collectively, “the Mendenhalls”) appeal from the district court’s final

order granting summary judgment to the Defendants City of Camden, the Zoning

Board (“Board” or “Board of Adjustment”), Mayor Henrietta Blackmon1, and attorney

Andrew Cromer (collectively, “the Defendants”). The Mendenhalls’ complaint

alleged that they, as an interracial couple, were discriminated against when the City

of Camden’s Board of Adjustment denied their request for a special exception to

operate a bed and breakfast in a residential area. On appeal, the Mendenhalls argue

that the district court erred in granting summary judgment to the Defendants because

it: (1) improperly refused to consider their affidavits and attached exhibits; (2)

improperly refused to consider a Board member’s comment that created a genuine

issue of material fact regarding their intentional discrimination claim; (3) improperly

allowed the Defendants to brief an issue further; and (4) improperly refused to

consider a spoliation claim. After thorough review, we affirm.

        We review a district court’s evidentiary rulings, including whether to strike an

affidavit from the summary judgment record, for abuse of discretion. Telfair v. First



        1
         This is the spelling used by all the parties and the district court, despite its spelling in the
case style.

                                                   2
Union Mortg. Corp., 216 F.3d 1333, 1337 (11th Cir. 2000). We review a district

court’s decision made in the course of managing its docket for abuse of discretion.

See Young v. City of Palm Bay, Fla., 358 F.3d 859, 863-64 (11th Cir. 2004). We

review de novo the district court’s grant of a summary judgment motion, viewing all

evidence and reasonable factual inferences in the light most favorable to the

nonmovant. Turnes v. AmSouth Bank, N.A., 36 F.3d 1057, 1060 (11th Cir. 1994).

      Summary judgment shall be granted if the movant shows that there is no

genuine dispute as to any material fact, so that the movant is entitled to judgment as

a matter of law. Fed.R.Civ.P. 56(a). Genuine disputes of fact exist when the

evidence is such that a reasonable jury could return a verdict for the non-movant.

Mann v. Taser Int’l, Inc., 588 F.3d 1291, 1303 (11th Cir. 2009). Factual issues are

considered genuine when they have a real basis in the record. Id. Moreover, “[a]

party asserting that a fact . . . is genuinely disputed must support the assertion by . .

. citing to particular parts of materials in the record.” Fed. R. Civ. P. 56(c)(1); see

also Resolution Trust Corp. v. Dunmar Corp., 43 F.3d 587, 599 (11th Cir. 1995)

(“There is no burden upon the district court to distill every potential argument that

could be made based upon the materials before it on summary judgment.”).

      Summary judgment should be entered against a party who fails to make a

showing sufficient to establish the existence of an essential element of its case, and

                                           3
on which it bears the burden of proof at trial. Acevedo v. First Union Nat’l Bank, 357

F.3d 1244, 1247 (11th Cir. 2004). “[I]nferences based upon speculation are not

reasonable,” and may not defeat a motion for summary judgment. Marshall v. City

of Cape Coral, Fla., 797 F.2d 1555, 1559 (11th Cir. 1986). Also, “[a] mere scintilla

of evidence in support of the nonmoving party will not suffice to overcome a motion

for summary judgment.” Young v. City of Palm Bay, Fla., 358 F.3d 859, 860 (11th

Cir. 2004).

      “Pro se pleadings are held to a less stringent standard than pleadings drafted

by attorneys and will, therefore, be liberally construed.” Tannenbaum v. United

States, 148 F.3d 1262, 1263 (11th Cir. 1998). We show leniency to pro se litigants,

but we will not serve as de facto counsel or rewrite a pleading in order to sustain an

action. GJR Invs., Inc. v. Cnty. of Escambia, Fla., 132 F.3d 1359, 1369 (11th Cir.

1998), overruled in part on other grounds as recognized in, Randall v. Scott, 610 F.3d

701, 709 (11th Cir. 2010). Indeed, pro se litigants still must comply with procedural

pleading requirements. Moton v. Cowart, 631 F.3d 1337, 1341 n.2 (11th Cir.2011).

      First, we find no merit to the Mendenhalls’ argument that the district court

abused its discretion in refusing to consider their affidavits and attached exhibits. As

the record shows, the Mendenhalls did not reference the relevant parts of these

documents in their opposition to summary judgment brief, as required by Fed. R. Civ.

                                           4
P. 56(c). Yet they were required to do this, and comply with any other procedural

pleading requirements, even if they were proceeding pro se at this stage of the case.

See Moton, 631 F.3d at 1341 n.2. Because they failed to do so, the district court did

not abuse its discretion in limiting its review to the specific portions of the exhibits

the parties expressly cited in the pleadings.

      We are also unpersuaded by the Mendenhalls’ claim that comments by one of

the Board members was admissible on summary judgment as evidence of intentional

race discrimination. Specifically, they rely on the statement of Board Member Darryl

Perryman, who allegedly told a pastor also seeking a zoning exception, “You know

these white people in this town. They will not let the Mendenhalls open up anything

in this town.” The Mendenhalls also claim Perryman told them to “liquidate their

assets and get out.”

      Perryman’s first statement, however, was introduced to the district court

through the pastor’s affidavit and was therefore inadmissible hearsay. But even

assuming the Mendenhalls could overcome the hearsay bar, they fail to explain how

the district court erred in refusing to consider this statement as evidence of intentional

race discrimination. As the district court reasoned, there is no evidence that “white

people” meant Board members rather than the people “in this town,” or that such a

statement meant that the two white people on the Board were voting “no” because the

                                            5
Mendenhalls were an interracial couple; “the white people” could simply not want

businesses in residential areas.

       As for Perryman’s second statement, as the district court observed, this

statement is not facially racial, and the Mendenhalls have not shown that the context

in which it was made indicates it was racially motivated. Moreover, because the

Mendenhalls have not identified any contrary evidence, the district court’s

interpretation of Perryman’s two comments did not amount to fact finding -- as we’ve

said, “inferences based upon speculation are not reasonable,” and may not defeat a

motion for summary judgment. Marshall, 797 F.2d at 1559. In short, we cannot

conclude that Perryman’s comments, if even true, created a question of fact regarding

whether the Board denied the Mendenhall’s zoning request due to intentional race

discrimination.

       Nor, moreover, have the Mendenhalls pointed us to any other genuine issues

of material fact regarding their claim of intentional race discrimination.2 Indeed, the

Mendenhalls do not dispute the facts raised by the Defendants that (1) there was an


       2
          To the extent the Mendenhalls suggest as evidence of discrimination their assertion that
their zoning request for a special exception should have been heard by the City of Camden’s
Planning Commission rather than the Board, we also are unpersuaded. Not only is there no
evidence in the record for this assertion, but the Mendendalls have raised this argument for the
first time on appeal and it is therefore waived. See Miller v. King, 449 F.3d 1149, 1150 n.1 (11th
Cir. 2006) (holding that, because the pro se plaintiff failed to raise a claim in the district court,
we would not consider this claim for the first time on appeal).

                                                  6
abundance of opposition by neighbors based on legitimate concerns that was

presented to the Board, (2) the Mendenhalls were not going to live in Camden or the

bed and breakfast residence, and (3) there was never any mention of race or

interracial marriage being a concern of the Board or anyone in the community who

participated in the hearing process. Because the Mendenhalls present nothing to us

besides Perryman’s comments and mere conclusory opinions, they have waived any

other arguments they may have made below, Greenbriar, Ltd. v. City of Alabaster,

881 F.2d 1570, 1573 n.6 (11th Cir. 1989) (declining to address arguments not made

in appeal brief), and have failed to demonstrate any genuine issue of material fact on

their claim of intentional discrimination.

      Next, we reject the Mendenhalls’ claim that the district court abused its

discretion in ordering further briefing from the Defendants regarding their arguments

for summary judgment on the Mendenhalls’ declaratory judgment claims -- which

were not based on intentional discrimination and remained pending after the district

court’s summary judgment ruling. There is absolutely no basis for this argument. For

starters, the record shows that the Mendenhalls were repeatedly given additional time

to brief and submit evidence, and were given repeated chances to comply with local

rules regarding various pleadings, including but limited to, the opposition to summary

judgment. Regardless, the district court has wide discretion to receive what

                                             7
information and briefing it deems necessary to make a decision regarding dispositive

motions, and the Mendenhalls have not shown how the district court abused that

discretion in this case. See Johnson v. Board of Regents of Univ. of Ga., 263 F.3d

1234, 1269 (11th Cir. 2001) (“we accord district courts broad discretion over the

management of pre-trial activities, including discovery and scheduling”).

      Finally, we are unpersuaded by the Mendenhalls’ claim that the district court

erred by failing to consider their claim of spoliation of a videotape that broke during

a Board meeting. To prove spoliation, a party “must establish, among other things,

that the destroyed evidence was relevant to a claim or defense such that the

destruction of the evidence resulted in prejudice.” Eli Lilly & Co. v. Air Express

Int’l, USA, Inc., 615 F.3d 1305, 1318 (11th Cir. 2010). Spoliation may support an

“adverse inference” against the spoliating party, but “only when the absence of that

evidence is predicated on bad faith.” Mann, 588 F.3d at 1310 (quotation omitted).

      As the district court pointed out, the Mendenhalls have failed to identify where,

in their opposition to summary judgment, or earlier motion for sanctions, they

presented a spoliation argument. Rather, there have been, at most, single, passing

references in each document. In the opposition to summary judgment, there was a

single usage of the term: “The Mayor was also, based on the information and belief

[sic], instrumental with the taping of the hearing and subsequent spoliation of the

                                          8
tapes.” And, in the motion for sanctions, we find no mention of the term “spoliation,”

but only that a transcript may been destroyed. No where did they argue how they

were prejudiced by the destruction of the transcript, nor that the Defendants acted in

bad faith. They also failed to address any controlling legal authority on spoliation.

      Under these circumstances, the plaintiff’s isolated mention of “spoliation” was

wholly inadequate to present a spoliation argument to the district court. An issue

must be fairly presented in order to trigger consideration, and a glancing reference

without discussion or legal authority does not meet that standard. Smith v. Sec’y,

Dep’t of Corr., 572 F.3d 1327, 1352 (11th Cir. 2009).

      Additionally, even if the argument had been triggered, the Mendenhalls never

demonstrate through admissible facts that there was even a potential spoilation issue.

The only evidence, which was not discussed or properly submitted to the district

court, was that they believed the tape was destroyed on purpose. Such unsupported

speculation does not create a question of fact. See Marshall, 797 F.2d at 1559.

Accordingly, the district court correctly held in ruling on the motion to reconsider that

spoliation was not an issue properly before the court, and did not prevent the court

from granting summary judgment.

      AFFIRMED.




                                           9